DETAILED ACTION
	This action is in response to the applicant’s reply filed on January 4, 2022. Claims 1-29 are pending and addressed below. 

Response to Amendment
In response to the applicant’s amendments to claims 18 and 19 to further clarify the claims, the rejections of claims 18 and 19 under 35 USC 112(b) have been withdrawn. 
Claims 1, 14, 16, 18-19, 24, and 27-29 have been amended. Claims 1-29 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed January 4, 2022, with respect to claims 1-27 and 29 have been fully considered and are persuasive.  The rejections of claims 1-27 and 29 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mensa-Wilmot et al., US 6,164,394 (hereinafter Mensa-Wilmot).

Claim 28: Mensa-Wilmot discloses a method of configuring a drill bit, comprising: 
configuring a body (bit body 14) having a face (bit face 24) and a bit axis (central axis 11); 
configuring at least one blade (our angularly spaced-apart blades B1-B4) disposed on the face (bit face 24); 
configuring a first plurality of cutters defining a first cutting profile (row 30 of cutting elements C formed on blade B1 
configuring a second plurality of cutters defining a second cutting profile (row 30 of cutting elements C formed on blade B3  define a second cutting profile) different from the first cutting profile (elements C1 and C3 will cut separate grooves or kerfs in the formation material, leaving a ridge between those kerfs, cutter element C2, mounted on blade B3 will sweep across the bottom of the borehole and cut the ridge that is left between the kerfs made by cutter elements C1 and C3 as bit rotates, see Fig 2, col 7, ln 42-58, each blade B1-B4 has a different cutting profile, see Fig 2, 4) such that: 
each of the first plurality of cutters (cutters on blade B1 ) and the second plurality of cutters (cutters on blade B3) comprise fixed polycrystalline diamond (PDC) cutters (cutters include polycrystalline diamond wafer 43 and support member 42, Fig 7, col 11, 13-16); 
each of the first plurality of cutters and the second plurality of cutters are disposed on a leading edge of a respective one of the at least one blade (cutter elements C1-C20 are disposed on the leading edge of blades B1-B4); 
at least a portion of the first cutting profile coincides with or intersects at least a portion of the second cutting profile (cutter elements overlap, see Fig 4, col 8, 14-27); and 
the second plurality of cutters (cutters on blade B3) are not back-up cutters to the first plurality of cutters (cutters on blade B1 ) (cutters are not located on the blade, see Figs 2 and 4).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-27 and 29 are allowable over the closest prior art “herein Kulkarni, US 2010/0320001 (hereinafter Kulkarni)” and “Mensa-Wilmot et al., US 6,164,394 (hereinafter Mensa-Wilmot)”,  for the following reasons:

Kulkarni discloses a drill bit, comprising: a body having a face and a bit axis, the face including a cone region, a nose region, and a shoulder region, at least one blade disposed on the face; a first plurality of cutters with a first cutting profile and a second plurality of cutters with a second cutting profile, different from the first cutting profile wherein: the first plurality of cutters and the second plurality of cutters comprise fixed polycrystalline diamond cutters; at least a portion of the first cutting profile coincides with 
Kulkami fails to disclose each of the first plurality of cutters and the second plurality of cutters are disposed on a leading edge of a respective one of the at least one blade. 

Mensa-Wilmot discloses a drill bit, comprising: a body having a face and a bit axis, wherein the face comprises a cone region, a nose region, and a shoulder region; at least one blade disposed on the face; a first plurality of cutters defining a first cutting profile; and a second plurality of cutters defining a second cutting profile different from the first cutting profile, wherein: each of the first plurality of cutters and the second plurality of cutters comprise fixed polycrystalline diamond (PDC) cutters; each of the first plurality of cutters and the second plurality of cutters are disposed on a leading edge of a respective one of the at least one blade; and at least a portion of the first cutting profile coincides with or intersects at least a portion of the second cutting profile
Mensa-Wilmot fails to disclose the first cutting profile and the second cutting profile define different slopes in the cone region. 
One of ordinary skill in the art, would not have modified the drill bit of Mensa-Wilmot with Kulkami in order to arrive at a drill bit with the first plurality of cutters and the second plurality of cutters being fixed cutters, on a leading edge of the at least one blade such that the first cutting profile and the second cutting profile define different slops in the cone region, as difference in slope in the cone region of Kulkami is due to the difference in cutting elements being of two types and creating a rolling-cutter profile  and a fixed cutter profile. A modification of Mensa-Wilmot to achieve a difference in slop between first and second cutting elements in the cone region would have changed the type of cutters of Mensa-Wilmot. Further the combination of Mensa-Wilmont and Kulkami does not meet the limitations of the claims, as the claims require first and second plurality of cutters to be fixed cutters. 

Kulkami and Mensa-Wilmot fails to suggest alone or in combination the limitations of “each of the first plurality of cutters and the second plurality of cutters comprise fixed polycrystalline diamond (PDC) cutters...the first cutting profile and the second cutting profile define different slopes in the cone region”, 
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-27 and 29 are allowed. Claim 28 is rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676